lN THE SUPREME COURT OF THE STATE OF DELAWARE

JACK BUTLER, JR.,‘ §
§ No. 601 , 2015
Petitioner Below, §
Appellant, § Court BeloW-Farnily Court of
§ State of Delaware in and for
v. § New Castle County
§
JESSICA LYNN EVANS, § File No. CN14-04998
§ Pet. No. 15-04870
Respondent Below , §
Appellee. §

Submitted: February 26, 2016
Decided: May l7, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
0 R D E R

This 17th day of May 2016, upon consideration of the parties’ briefs and the
Family Court record, it appears to the Court that:

(1) The parties, Jack Butler, Jr. and Jessica Lynn Evans, are the parents of
a child born in 201 l. Beginning in 2014, Butler and Evans filed a series of custody
and visitation petitions concerning the child. Butler has appealed a Family Court
order denying a rule to show cause petition filed against Evans. We find no merit to

the appeal. Accordingly, we affirrn.

1 By Order dated November 5, 2015, the Court sua sponte assigned pseudonyms to the parties.
Del. Supr. Ct. R. 7(d).

(2) In January 2015, following a hearing on the parties’ cross-petitions for
protection f`rom abuse, the Family Court issued a Consent Order, without a finding
of abuse. The Consent Order provided, in relevant part, that Evans could have
visitation with the child every weekend at Evans’ sister’s residence in Conowingo,
Maryland.

(3) In February 2015, Butler filed a rule to show cause petition alleging
that Evans had violated the terms of visitation the previous weekend. Butler accused
Evans of having visitation with the child somewhere other than Evans’ sister’s
residence in Conowingo and of retuming the child ninety minutes late on Sunday.

(4) At a hearing before a Commissioner on the rule to show cause petition,
Evans testified that she and the child did not stay with her sister in Conowingo during
the weekend in question because her sister resided there with a friend and was out
of town. Evans testified that she and the child spent the weekend with Evans’ former
boyfriend and his great-grandmother at the great-grandmother’s house in
Conowingo. Evans also testified that she was ninety minutes late retuming the child
on Sunday, but she explained that the delay was due to car trouble.

(5) By order dated July 20, 20 l 5, the Commissioner denied Butler’ s rule to

show cause petition. The Commissioner found that Evans "did not intentionally or

maliciously violate" the Consent Order and that Evans showed sufficient reasonable

cause for visiting the child at a location other than her sister’s residence "this one
time" and for the ninety minute delay in returning the child.

(6) Butler filed a request for review of the Commissioner’s order. After
reviewing the hearing transcript, the Family Court issued an order dated October 7,
20l5, affirming the denial of the rule to show cause petition and entering the
Commissioner’s order as the final order of the court. On appeal from the Family
Court’s order, Butler argues that Evans’ admitted violations of the Consent Order
warranted the imposition of sanctions for contempt.

(7) When a party files a timely request for review of a Commissioner’s
order, the Family Court must conduct a de novo review of the record to determine if
the Commissioner’s order should be accepted, rej ected, or modified.z This Court’s
review of a Family Court order, including an order on a request for review of a
Commissioner’s order, extends to the facts and the law as well as to the inferences
and deductions made by the trier of fact.3 If the Family Court has correctly applied
the law, our standard of review is abuse of discretion.4 "When the determination of

facts tums on a question of the credibility and the acceptance or rejection of the

2101)¢1. C. §915(<1)(1). ‘

3 Kraft v. Mason, 2010 WL 5341918 (Del. Dec. 20, 2010) (citing Solz`s v. Tea, 468 A.2d 1276,
1279 (Del. 1983)).

4 Kz`ng v. Booker, 2015 WL 4985367 (Del. Aug. 20, 2015) (citing jones v. Lang, 591 A.2d 185,
186 (Del. l99l)).

testimony of witnesses appearing before" the trier of fact, we will not substitute our
opinion for that of the trier of fact.5

(8) Having carefully considered the parties’ submissions on appeal and the
Family Court record, including the transcript of the rule to show cause hearing, we
conclude that the Farnily Court did not err or abuse its discretion when it affirmed
the denial of Butler’s rule to show cause petition and accepted the Commissioner’s
order as the final order of the court. The Family Court properly concluded that there
was support in the record for the Commissioner’s determination that Evans did not
willfully violate the Consent Order.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

BY THE COURT:

/A%zl~t@.»

Justice

5 Wheatley v. Wheatley, 1996 WL 145975 (Del. Mar. 21, 1996) (quoting Wife ([F. I/.) v. Husband

(O. W I/., Jr.), 402 A.2d 1202, 1204 (Del. 1979)).
4